EXHIBIT 10.1

 

NEITHER THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE
NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE CONVERTIBLE HAVE BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE
SECURITIES LAWS. THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED
OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR
THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR (B) AN OPINION
OF COUNSEL (WHICH COUNSEL SHALL BE SELECTED BY THE HOLDER), IN A GENERALLY
ACCEPTABLE FORM, THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR (II) UNLESS
SOLD PURSUANT TO RULE 144 OR RULE 144A UNDER SAID ACT. NOTWITHSTANDING THE
FOREGOING, THE SECURITIES MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN
ACCOUNT OR OTHER LOAN OR FINANCING ARRANGEMENT SECURED BY THE SECURITIES.

 

Principal Amount: $30,000 Issue Date: April 14, 2016

 


10% CONVERTIBLE DEBENTURE

 

FOR VALUE RECEIVED, Apptigo International, Inc., a Nevada corporation
(hereinafter called the “Borrower”), hereby promises to pay to the order of The
Vantage Group Ltd. or registered assigns (the “Holder”) the sum of $30,000
together with interest as set forth herein, on October 14, 2016 (the “Maturity
Date”), and to pay interest on the initial principal balance hereof at the rate
of ten percent (10%) per annum (the “Interest Rate”), until the same becomes due
and payable, whether at maturity or upon acceleration or by prepayment or
otherwise. This Debenture may not be prepaid in whole or in part except as
otherwise explicitly set forth herein. Any amount of principal or interest on
this Debenture which is not paid when due shall bear interest at the rate of
fourteen percent (14%) per annum from the due date thereof until the same is
paid (“Default Interest”). Default Interest shall commence accruing on the date
that the Debenture is fully paid and shall be computed on the basis of a 365-day
year and the actual number of days elapsed. All payments due hereunder (to the
extent not converted into common stock, $.001 par value per share (the “Common
Stock”) in accordance with the terms hereof) shall be made in lawful money of
the United States of America. All payments shall be made at such address as the
Holder shall hereafter give to the Borrower by written notice made in accordance
with the provisions of this Debenture. Whenever any amount expressed to be due
by the terms of this Debenture is due on any day which is not a Business Day,
the same shall instead be due on the next succeeding day which is a business day
and, in the case of any interest payment date which is not the date on which
this Debenture is paid in full, the extension of the due date thereof shall not
be taken into account for purposes of determining the amount of interest due on
such date.

 

This Debenture is free from all taxes, liens, claims and encumbrances with
respect to the issue thereof and shall not be subject to preemptive rights or
other similar rights of shareholders of the Borrower and will not impose
personal liability upon the holder thereof.

 



 1 

 



 

Article I. CONVERSION RIGHTS

 

1.1              Conversion Right. The Holder shall have the right from time to
time, and at any time commencing on the Issue Date and ending on the later of:
(i) the Maturity Date and (ii) such later date as this Debenture has been paid
in full, each in respect of the remaining outstanding principal amount of this
Debenture to convert all or any part of the outstanding and unpaid principal
amount of this Debenture into fully paid and non-assessable shares of Common
Stock, as such Common Stock exists on the Issue Date, or any shares of capital
stock or other securities of the Borrower into which such Common Stock shall
hereafter be changed or reclassified (collectively, the “Conversion Shares”) at
the conversion price (the “Conversion Price”) determined as provided herein (a
“Conversion”). The number of shares of Common Stock to be issued upon each
conversion of this Debenture shall be determined by dividing the Conversion
Amount (as defined below) by the applicable Conversion Price then in effect on
the date specified in the notice of conversion, in the form attached hereto as
Exhibit A (the “Notice of Conversion”), delivered to the Borrower by the Holder
in accordance with Section 1.5 below; provided that the Notice of Conversion is
submitted by facsimile or e-mail (or by other means resulting in, or reasonably
expected to result in, notice) to the Borrower before 6:00 p.m., New York, New
York time on such conversion date (the “Conversion Date”). The term “Conversion
Amount” means, with respect to any conversion of this Debenture, the sum of (1)
the principal amount of this Debenture to be converted in such conversion plus
(2) at the Holder’s option, accrued and unpaid interest, if any, on such
principal amount at the interest rates provided in this Debenture to the
Conversion Date, plus (3) at the Holder’s option, Default Interest, if any, on
the amounts referred to in the immediately preceding clauses (1) and/or (2) plus
(4) at the Holder’s option, any amounts owed to the Holder pursuant to Sections
1.4 and 1.5(g) hereof.

 

1.2              Holder’s Conversion Limitations. The Company shall not effect
any conversion of this Debenture, and the Holder shall not have the right to
convert any portion of this Debenture, to the extent that after giving effect to
the conversion set forth on the applicable Notice of Conversion, the Holder
(together with the Holder’s Affiliates, and any Persons acting as a group
together with the Holder or any of the Holder’s Affiliates) would beneficially
own in excess of the Beneficial Ownership Limitation (as defined below). For
purposes of the foregoing sentence, the number of shares of Common Stock
beneficially owned by the Holder and its Affiliates shall include the number of
shares of Common Stock issuable upon conversion of this Debenture with respect
to which such determination is being made, but shall exclude the number of
shares of Common Stock which are issuable upon (i) conversion of the remaining,
unconverted principal amount of this Debenture beneficially owned by the Holder
or any of its Affiliates and (ii) exercise or conversion of the unexercised or
unconverted portion of any other securities of the Company, in both cases which
are subject to a limitation on conversion or exercise analogous to the
limitation contained herein (including, without limitation, any other
Debentures) beneficially owned by the Holder or any of its Affiliates. Except as
set forth in the preceding sentence, for purposes of this Section 1.2,
beneficial ownership shall be calculated in accordance with Section 13(d) of the
Exchange Act and the rules and regulations promulgated thereunder. To the extent
that the limitation contained in this Section 1.2 applies, the determination of
whether this Debenture is convertible (in relation to other securities owned by
the Holder together with any Affiliates) and of which principal amount of this
Debenture is convertible shall be in the sole discretion of the Holder, and the
submission of a Notice of Conversion shall be deemed to be the Holder’s
determination of whether this Debenture may be converted (in relation to other
securities owned by the Holder together with any Affiliates) and which principal
amount of this Debenture is convertible, in each case subject to the Beneficial
Ownership Limitation. To ensure compliance with this restriction, the Holder
will be deemed to represent to the Company each time it delivers a Notice of
Conversion that such Notice of Conversion has not violated the restrictions set
forth in this paragraph and the Company shall have no obligation to verify or
confirm the accuracy of such determination. In addition, a determination as to
any group status as contemplated above shall be determined in accordance with
Section 13(d) of the Exchange Act and the rules and regulations promulgated
thereunder. For purposes of this Section 1.2, in determining the number of
outstanding shares of Common Stock, the Holder may rely on the number of
outstanding shares of Common Stock as stated in the most recent of the
following: (i) the Company’s most recent periodic or annual report filed with
the Commission, as the case may be, (ii) a more recent public announcement by
the Company, or (iii) a more recent written notice by the Company or the
Company’s transfer agent setting forth the number of shares of Common Stock
outstanding. Upon the written or oral request of a Holder, the Company shall
within two Trading Days confirm orally and in writing to the Holder the number
of shares of Common Stock then outstanding. In any case, the number of
outstanding shares of Common Stock shall be determined after giving effect to
the conversion or exercise of securities of the Company, including this
Debenture, by the Holder or its Affiliates since the date as of which such
number of outstanding shares of Common Stock was reported. The “Beneficial
Ownership Limitation” shall be 4.99% of the number of shares of the Common Stock
outstanding immediately after giving effect to the issuance of shares of Common
Stock issuable upon conversion of this Debenture held by the Holder. The Holder,
upon not less than 61 days’ prior notice to the Company, may increase or
decrease the Beneficial Ownership Limitation provisions of this Section 1.2,
provided that the Beneficial Ownership Limitation in no event exceeds 9.99% of
the number of shares of the Common Stock outstanding immediately after giving
effect to the issuance of shares of Common Stock upon conversion of this
Debenture held by the Holder and the Beneficial Ownership Limitation provisions
of this Section 1.2 shall continue to apply. Any such increase or decrease will
not be effective until the 61st day after such notice is delivered to the
Company. The Beneficial Ownership Limitation provisions of this paragraph shall
be construed and implemented in a manner otherwise than in strict conformity
with the terms of this Section 1.2 to correct this paragraph (or any portion
hereof) which may be defective or inconsistent with the intended Beneficial
Ownership Limitation contained herein or to make changes or supplements
necessary or desirable to properly give effect to such limitation. The
limitations contained in this paragraph shall apply to a successor holder of
this Debenture.

 



 2 

 

 



1.3              (a) Conversion Price. The Conversion Price shall equal the
Variable Conversion Price (as defined herein) (subject to equitable adjustments
for stock splits, stock dividends or rights offerings by the Borrower relating
to the Borrower’s securities or the securities of any subsidiary of the
Borrower, combinations, recapitalization, reclassifications, extraordinary
distributions and similar events and issuances of securities at specified lower
prices). The “Variable Conversion Price” shall mean forty percent (40%) of the
lowest closing price of the Common Stock as quoted by Bloomberg L.P. for the ten
(10) Trading Days immediately preceding the Conversion Date. Upon and after an
Event of Default, the “Variable Conversion Price” shall mean twenty percent
(20%) of the lowest traded price of the Common Stock as quoted by Bloomberg L.P.
for the 15 Trading Days immediately preceding the Conversion Date (the
“Valuation Date”). If the trading price cannot be calculated for such security
on such date in the manner provided above, the trading price shall be the fair
market value as mutually determined by the Borrower and the Holder for which the
calculation of the trading price is required in order to determine the
Conversion Price of the Debenture.

 

(b) Adjustments. It is the intention of the Borrower and Holder that the Holder
shall generate net proceeds from the sale of the Conversion Shares equal to the
Share Value, where “Share Value” means the portion of the Debenture being
converted divided by the Variable Conversion Price. The Holder shall have the
right to sell the Conversion Shares in the applicable trading market for the
Common Stock or otherwise, at any time in accordance with applicable securities
laws. At any time the Holder may elect, the Holder may deliver to the Borrower a
reconciliation statement showing the net proceeds actually received by the
Holder from the sale of the Conversion Shares (the “Sale Reconciliation”). If,
as of the date of the delivery by Holder of the Sale Reconciliation, the Holder
has not realized net proceeds from the sale of such Conversion Shares equal to
at least the Share Value, as shown on the Sale Reconciliation, then the amount
of such shortfall shall be paid in Conversion Shares to the Holder within three
(3) Business Days of the Borrower’s receipt of the Sale Reconciliation. The
number of Conversion Shares issuable to the Holder would be determined by the
dollar amount of the shortfall divided by the Variable Conversion Price then in
effect.

 

1.4              Authorized Shares. The Borrower covenants that during the
period the conversion right exists, the Borrower will reserve from its
authorized and unissued Common Stock a sufficient number of shares, free from
preemptive rights, to provide for the issuance of Common Stock upon the full
conversion of this Debenture. The Borrower is required at all times to have
authorized and reserved five (5) times the number of shares that is actually
issuable upon full conversion of this Debenture (based on the Conversion Price
of this Debenture in effect from time to time)(the “Reserved Amount”). The
Reserved Amount shall be recalculated each month and the Company shall notify
the Transfer Agent and the Holder in writing by the fifth day of the following
month of the new Reserved Amount. Notwithstanding the foregoing, in no event
shall the Reserved Amount be lower than the initial Reserved Amount, regardless
of any prior conversions. The Borrower represents that upon issuance, such
shares will be duly and validly issued, fully paid and non-assessable. In
addition, if the Borrower shall issue any securities or make any change to its
capital structure which would change the number of shares of Common Stock into
which the Debentures shall be convertible at the then current Conversion Price,
the Borrower shall at the same time make proper provision so that thereafter
there shall be a sufficient number of shares of Common Stock authorized and
reserved, free from preemptive rights, for conversion of the outstanding
Debenture. The Borrower (i) acknowledges that it has irrevocably instructed its
transfer agent to issue certificates for the Common Stock issuable upon
conversion of this Debenture, and (ii) agrees that its issuance of this
Debenture shall constitute full authority to its officers and agents who are
charged with the duty of executing stock certificates to execute and issue the
necessary certificates for shares of Common Stock in accordance with the terms
and conditions of this Debenture.

 

If, at any time the Borrower does not maintain the Reserved Amount or fails to
notify the Holder and the Transfer Agent of the new Reserved Amount, it will be
considered an Event of Default under Section 3.2 of this Debenture.

 



 3 

 

 

1.5              Method of Conversion.

 

(a)    Mechanics of Conversion. Subject to Section 1.1, this Debenture may be
converted by the Holder in whole or in part at any time from time to time after
the Issue Date, by (A) submitting to the Borrower a Notice of Conversion (by
facsimile, e-mail or other reasonable means of communication dispatched on the
Conversion Date prior to 6:00 p.m., New York, New York time) and (B) subject to
Section 1.5(b), surrendering this Debenture at the principal office of the
Borrower.

 

(b)   Surrender of Debenture Upon Conversion. Notwithstanding anything to the
contrary set forth herein, upon conversion of this Debenture in accordance with
the terms hereof, the Holder shall not be required to physically surrender this
Debenture to the Borrower unless the entire unpaid principal amount of this
Debenture is so converted. The Holder and the Borrower shall maintain records
showing the principal amount so converted and the dates of such conversions or
shall use such other method, reasonably satisfactory to the Holder and the
Borrower, so as not to require physical surrender of this Debenture upon each
such conversion. In the event of any dispute or discrepancy, such records of the
Borrower shall, prima facie, be controlling and determinative in the absence of
manifest error. Notwithstanding the foregoing, if any portion of this Debenture
is converted as aforesaid, the Holder may not transfer this Debenture unless the
Holder first physically surrenders this Debenture to the Borrower, whereupon the
Borrower will forthwith issue and deliver upon the order of the Holder a new
Debenture of like tenor, registered as the Holder (upon payment by the Holder of
any applicable transfer taxes) may request, representing in the aggregate the
remaining unpaid principal amount of this Debenture. The Holder and any
assignee, by acceptance of this Debenture, acknowledge and agree that, by reason
of the provisions of this paragraph, following conversion of a portion of this
Debenture, the unpaid and unconverted principal amount of this Debenture
represented by this Debenture may be less than the amount stated on the face
hereof.

 

(c)    Payment of Taxes. The Borrower shall not be required to pay any tax which
may be payable in respect of any transfer involved in the issue and delivery of
shares of Common Stock or other securities or property on conversion of this
Debenture in a name other than that of the Holder (or in street name), and the
Borrower shall not be required to issue or deliver any such shares or other
securities or property unless and until the person or persons (other than the
Holder or the custodian in whose street name such shares are to be held for the
Holder’s account) requesting the issuance thereof shall have paid to the
Borrower the amount of any such tax or shall have established to the
satisfaction of the Borrower that such tax has been paid.

 

(d)   Delivery of Common Stock Upon Conversion. Upon receipt by the Borrower
from the Holder of a facsimile transmission or e-mail (or other reasonable means
of communication) of a Notice of Conversion meeting the requirements for
conversion as provided in this Section 1.5, the Borrower shall issue and deliver
or cause to be issued and delivered to or upon the order of the Holder
certificates for the Common Stock (or, if the Borrower issues and maintains
shares in uncertificated form, comparable notice of share ownership) issuable
upon such conversion within three (3) Business Days after such receipt (the
“Deadline”) (and, solely in the case of conversion of the entire unpaid
principal amount hereof, surrender of this Debenture) in accordance with the
terms hereof.

 



 4 

 

 

(e)    Obligation of Borrower to Deliver Common Stock. Upon receipt by the
Borrower of a Notice of Conversion, the Holder shall be deemed to be the holder
of record of the Common Stock issuable upon such conversion, the outstanding
principal amount and the amount of accrued and unpaid interest on this Debenture
shall be reduced to reflect such conversion, and, unless the Borrower defaults
on its obligations under this Article I, all rights with respect to the portion
of this Debenture being so converted shall forthwith terminate except the right
to receive the Common Stock or other securities, cash or other assets, as herein
provided, on such conversion. If the Holder shall have given a Notice of
Conversion as provided herein, the Borrower’s obligation to issue and deliver
the certificates for Common Stock shall be absolute and unconditional,
irrespective of the absence of any action by the Holder to enforce the same, any
waiver or consent with respect to any provision thereof, the recovery of any
judgment against any person or any action to enforce the same, any failure or
delay in the enforcement of any other obligation of the Borrower to the holder
of record, or any setoff, counterclaim, recoupment, limitation or termination,
or any breach or alleged breach by the Holder of any obligation to the Borrower,
and irrespective of any other circumstance which might otherwise limit such
obligation of the Borrower to the Holder in connection with such conversion. The
Conversion Date specified in the Notice of Conversion shall be the Conversion
Date so long as the Notice of Conversion is received by the Borrower before 6:00
p.m., New York, New York time, on such date.

 

(f)    Delivery of Common Stock by Electronic Transfer. In lieu of delivering
physical certificates representing the Common Stock issuable upon conversion,
provided the Borrower is participating in the Depository Trust Borrower (“DTC”)
Fast Automated Securities Transfer (“FAST”) program, upon request of the Holder
and its compliance with the provisions contained in Section 1.1 and in this
Section 1.5, the Borrower shall use its best efforts to cause its transfer agent
to electronically transmit the Common Stock issuable upon conversion to the
Holder by crediting the account of Holder’s Prime Broker with DTC through its
Deposit Withdrawal Agent Commission (“DWAC”) system.

 

(g)   Failure to Deliver Common Stock Prior to Deadline. Without in any way
limiting the Holder’s right to pursue other remedies, including actual damages
and/or equitable relief, the parties agree that if delivery of the Common Stock
issuable upon conversion of this Debenture is not delivered by the Deadline, the
Borrower shall pay to the Holder, in cash, as partial liquidated damages and not
as a penalty, for each $1,000 of shares of Common Stock issuable upon such
conversion (based on the VWAP of the Common Stock on the date such shares are
submitted to the Transfer Agent) delivered, $10 per trading day (increasing to
$20 per Trading Day five Trading Days after such damages have begun to accrue)
for each Trading Day after such shares were to be issued, until such certificate
is delivered. Such cash amount shall be paid to Holder by the fifth day of the
month following the month in which it has accrued or, at the option of the
Holder (by written notice to the Borrower by the first day of the month
following the month in which it has accrued), shall be added to the principal
amount of this Debenture, in which event interest shall accrue thereon in
accordance with the terms of this Debenture and such additional principal amount
shall be convertible into Common Stock in accordance with the terms of this
Debenture. The Borrower agrees that the right to convert is a valuable right to
the Holder. The damages resulting from a failure, attempt to frustrate,
interference with such conversion right are difficult if not impossible to
qualify. Accordingly the parties acknowledge that the liquidated damages
provision contained in this Section 1.5(g) are justified.

 



 5 

 

 

1.6              Concerning the Shares. The shares of Common Stock issuable upon
conversion of this Debenture may not be sold or transferred unless (i) such
shares are sold pursuant to an effective registration statement under the Act or
(ii) the Borrower or its transfer agent shall have been furnished with an
opinion of counsel (which opinion shall be in form, substance and scope
customary for opinions of counsel in comparable transactions) to the effect that
the shares to be sold or transferred may be sold or transferred pursuant to an
exemption from such registration or (iii) such shares are sold or transferred
pursuant to Rule 144 under the Act (or a successor rule) (“Rule 144”) or (iv)
such shares are transferred to an “affiliate” (as defined in Rule 144) of the
Borrower who agrees to sell or otherwise transfer the shares only in accordance
with this Section 1.6 and who is an accredited investor. Subject to the removal
provisions set forth below, until such time as the shares of Common Stock
issuable upon conversion of this Debenture have been registered under the Act or
otherwise may be sold pursuant to Rule 144 without any restriction as to the
number of securities as of a particular date that can then be immediately sold
and without any requirement that current public information concerning Borrower
be available, each certificate for shares of Common Stock issuable upon
conversion of this Debenture that has not been so included in an effective
registration statement or that has not been sold pursuant to an effective
registration statement or an exemption that permits removal of the legend, shall
bear a legend substantially in the following form, as appropriate:

 

“NEITHER THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE
NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE EXERCISABLE HAVE BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE
SECURITIES LAWS. THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED
OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR
THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR (B) AN OPINION
OF COUNSEL (WHICH COUNSEL SHALL BE SELECTED BY THE HOLDER), IN A GENERALLY
ACCEPTABLE FORM, THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR (II) UNLESS
SOLD PURSUANT TO RULE 144 OR RULE 144A UNDER SAID ACT. NOTWITHSTANDING THE
FOREGOING, THE SECURITIES MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN
ACCOUNT OR OTHER LOAN OR FINANCING ARRANGEMENT SECURED BY THE SECURITIES, IN
COMPLIANCE WITH THE PROVISIONS OF THE AGREEMENTS RELATING TO THE SECURITIES
REPRESENTED HEREBY.”

 

The legend set forth above shall be removed and the Borrower shall issue to the
Holder a new certificate therefore free of any transfer legend if (i) the
Borrower or its transfer agent shall have received an opinion of counsel
reasonably satisfactory to Borrower, in form, substance and scope customary for
opinions of counsel in comparable transactions, to the effect that a public sale
or transfer of such Common Stock may be made without registration under the Act,
which opinion shall be accepted by the Borrower so that the sale or transfer is
effected or (ii) in the case of the Common Stock issuable upon conversion of
this Debenture, such security is registered for sale by the Holder under an
effective registration statement filed under the Act or otherwise may be sold
pursuant to Rule 144 without any restriction as to the number of securities as
of a particular date that can then be immediately sold. In the event that the
Borrower does not accept the opinion of counsel provided by the Holder with
respect to the transfer of Securities pursuant to an exemption from
registration, such as Rule 144 or Regulation S, at the Deadline, it will be
considered an Event of Default pursuant to Section 3.2 of the Debenture.

 



 6 

 

 

1.7              Effect of Certain Events.

 

(a)    Effect of Merger, Consolidation, Etc. At the option of the Holder, the
sale, conveyance or disposition of all or substantially all of the assets of the
Borrower, the effectuation by the Borrower of a transaction or series of related
transactions in which more than 50% of the voting power of the Borrower is
disposed of, or the consolidation, merger or other business combination of the
Borrower with or into any other Person (as defined below) or Persons when the
Borrower is not the survivor shall be treated pursuant to Section 1.7(b) hereof.
“Person” shall mean any individual, corporation, limited liability company,
partnership, association, trust or other entity or organization.

 

(b)   Adjustment Due to Merger, Consolidation, Etc. If, at any time when this
Debenture is issued and outstanding and prior to conversion of all of the
Debentures, there shall be any merger, consolidation, exchange of shares,
recapitalization, reorganization, or other similar event, as a result of which
shares of Common Stock of the Borrower shall be changed into the same or a
different number of shares of another class or classes of stock or securities of
the Borrower or another entity, or in case of any sale or conveyance of all or
substantially all of the assets of the Borrower other than in connection with a
plan of complete liquidation of the Borrower, then the Holder of this Debenture
shall thereafter have the right to receive upon conversion of this Debenture,
upon the basis and upon the terms and conditions specified herein and in lieu of
the shares of Common Stock immediately theretofore issuable upon conversion,
such stock, securities or assets which the Holder would have been entitled to
receive in such transaction had this Debenture been converted in full
immediately prior to such transaction (without regard to any limitations on
conversion set forth herein), and in any such case appropriate provisions shall
be made with respect to the rights and interests of the Holder of this Debenture
to the end that the provisions hereof (including, without limitation, provisions
for adjustment of the Conversion Price and of the number of shares issuable upon
conversion of the Debenture) shall thereafter be applicable, as nearly as may be
practicable in relation to any securities or assets thereafter deliverable upon
the conversion hereof. The Borrower shall not affect any transaction described
in this Section 1.7(b) unless (a) it first gives, to the extent reasonably
practicable, thirty (30) days prior written notice (but in any event at least
fifteen (15) days prior written notice) of the record date of the special
meeting of shareholders to approve, or if there is no such record date, the
consummation of, such merger, consolidation, exchange of shares,
recapitalization, reorganization or other similar event or sale of assets
(during which time the Holder shall be entitled to convert this Debenture) and
(b) in the case of the consolidation, merger or other business combination of
the Borrower with or into any other Person when the Borrower is not the
survivor, the resulting successor or acquiring entity (if not the Borrower)
assumes by written instrument the obligations of this Section 1.7(b). The above
provisions shall similarly apply to successive consolidations, mergers, sales,
transfers or share exchanges.

 



 7 

 

 

(c)    Purchase Rights. If, at any time when any Debentures are issued and
outstanding, the Borrower issues any convertible securities or rights to
purchase stock, warrants, securities or other property (the “Purchase Rights”)
pro rata to the record holders of any class of Common Stock, then the Holder of
this Debenture will be entitled to acquire, upon the terms applicable to such
Purchase Rights, the aggregate Purchase Rights which such Holder could have
acquired if such Holder had held the number of shares of Common Stock acquirable
upon complete conversion of this Debenture (without regard to any limitations on
conversion contained herein) immediately before the date on which a record is
taken for the grant, issuance or sale of such Purchase Rights or, if no such
record is taken, the date as of which the record holders of Common Stock are to
be determined for the grant, issue or sale of such Purchase Rights.

 

(d)   Subsequent Equity Sales. If, at any time while this Debenture is
outstanding, the Company sells or grants any option to purchase or reduces the
conversion or exercise price of any outstanding securities, grants any right to
reduce, or otherwise disposes of or issues, any Common Stock or Common Stock
Equivalents entitling any Person to acquire shares of Common Stock at an
effective price per share that is lower than the then Conversion Price (such
lower price, the “Base Conversion Price” and such issuances, collectively, a
“Dilutive Issuance”) then the Conversion Price shall be reduced to equal the
Base Conversion Price. Such adjustment shall be made whenever such Common Stock
or Common Stock Equivalents are issued. For purposes of clarity, if the holder
of Common Stock or Common Stock Equivalents so issued shall at any time, whether
by operation of purchase price adjustments, reset provisions, floating
conversion, exercise or exchange prices or otherwise, or due to warrants,
options or rights per share which are issued in connection with such issuance,
be entitled to receive shares of Common Stock at an effective price per share
that is lower than the Conversion Price, such issuance shall be deemed to be a
Dilutive Issuance. The Company shall notify the Holder in writing, no later than
the Trading Day following the issuance of any Common Stock or Common Stock
Equivalents subject to this Section  indicating therein the applicable issuance
price, or applicable reset price, exchange price, conversion price and other
pricing terms (such notice, the “Dilutive Issuance Notice”). For purposes of
clarification, whether or not the Company provides a Dilutive Issuance Notice
pursuant to this Section, upon the occurrence of any Dilutive Issuance, the
Holder is entitled to receive a number of Conversion Shares based upon the Base
Conversion Price on or after the date of such Dilutive Issuance, regardless of
whether the Holder accurately refers to the Base Conversion Price in the Notice
of Conversion. As used herein, “Common Stock Equivalents” shall mean any
securities of the Company or its subsidiaries which would enable the holder
thereof to acquire at any time Common Stock, including without limitations, any
debt, preferred stock, rights, options, warrants or other instrument that is at
any time convertible into or exercisable or exchangeable for, or otherwise
entitles the holder thereof to receive Common Stock. This Section shall not
apply to an Exempt Issuance.

 

(e)    Notice of Adjustments. Upon the occurrence of each adjustment or
readjustment of the Conversion Price as a result of the events described in this
Section 1.7, the Borrower, at its expense, shall promptly compute such
adjustment or readjustment and prepare and furnish to the Holder a certificate
setting forth such adjustment or readjustment and showing in detail the facts
upon which such adjustment or readjustment is based. The Borrower shall, upon
the written request at any time of the Holder, furnish to such Holder a like
certificate setting forth (i) such adjustment or readjustment, (ii) the
Conversion Price at the time in effect and (iii) the number of shares of Common
Stock and the amount, if any, of other securities or property which at the time
would be received upon conversion of the Debenture.

 



 8 

 

 

1.8              Reserved.

 

1.9              Status as Shareholder. Upon submission of a Notice of
Conversion by a Holder, (i) the shares covered thereby (other than the shares,
if any, which cannot be issued because their issuance would exceed such Holder’s
allocated portion of the Reserved Amount or Beneficial Ownership Limitation)
shall be deemed converted into shares of Common Stock and (ii) the Holder’s
rights as a Holder of such converted portion of this Debenture shall cease and
terminate, excepting only the right to receive certificates for such shares of
Common Stock and to any remedies provided herein or otherwise available at law
or in equity to such Holder because of a failure by the Borrower to comply with
the terms of this Debenture. Notwithstanding the foregoing, if a Holder has not
received certificates for all shares of Common Stock prior to the tenth (10th)
Business Day after the expiration of the Deadline with respect to a conversion
of any portion of this Debenture for any reason, then (unless the Holder
otherwise elects to retain its status as a holder of Common Stock by so
notifying the Borrower) the Holder shall regain the rights of a Holder of this
Debenture with respect to such unconverted portions of this Debenture and the
Borrower shall, as soon as practicable, return such unconverted Debenture to the
Holder or, if the Debenture has not been surrendered, adjust its records to
reflect that such portion of this Debenture has not been converted.

 

1.10          Optional Prepayment. At any time during the period beginning on
the Issue Date and expiring upon the Maturity Date, the Borrower shall have the
right, exercisable on not less than thirty (30) days prior written notice to the
Holder of the Debenture to prepay the outstanding Debenture (principal and
accrued interest), in full, in accordance with this Section 1.10, provided that
no Event of Default shall then exist. Any notice of prepayment hereunder (an
“Optional Prepayment Notice”) shall be delivered to the Holder of the Debenture
at its registered addresses and shall state: (1) that the Borrower is exercising
its right to prepay the Debenture, and (2) the date of prepayment which shall be
thirty (30 days from the date of the Optional Prepayment Notice. On the date
fixed for prepayment (the “Optional Prepayment Date”), the Borrower shall make
payment of the Optional Prepayment Amount (as defined below) to or upon the
order of the Holder as specified by the Holder in writing to the Borrower at
least one (1) Business Day prior to the Optional Prepayment Date. If the
Borrower exercises its right to prepay the Debenture, the Borrower shall make
payment to the Holder of an amount in cash (the “Optional Prepayment Amount”)
equal to 150% (the “Multiple”), multiplied by the sum of: (w) the then
outstanding principal amount of this Debenture plus (x) accrued and unpaid
interest on the unpaid principal amount of this Debenture to the Optional
Prepayment Date plus (y) if applicable, Default Interest, if any, on the amounts
referred to in clauses (w) and (x) plus (z) any amounts owed to the Holder
pursuant to Sections 1.4 and 1.5(g) hereof.

 



 9 

 

 

Article II. CERTAIN COVENANTS

 

2.1              Negative Covenants As long as any portion of this Debenture
remains outstanding, unless the holders of all of the outstanding Debentures
shall have otherwise given prior written consent, the Borrower shall not, and
shall not permit any of its subsidiaries (whether or not a subsidiary on the
Issue Date) to, directly or indirectly:

 

(a)    other than indebtedness (i) existing as of the Initial Date, (ii)
incurred in the ordinary course of business for trade expenses (not borrowed
money), (iii) indebtedness expressly subordinate to the indebtedness created by
the Debentures, or (iv) incurred in connection with the acquisition, development
or in-licensing of assets, technologies or intellectual property (“Permitted
Indebtedness”), enter into, create, incur, assume, guarantee or suffer to exist
any indebtedness for borrowed money of any kind, including, but not limited to,
a guarantee, on or with respect to any of its property or assets now owned or
hereafter acquired or any interest therein or any income or profits therefrom.

 

(b)   other than Permitted Liens (as defined below), enter into, create, incur,
assume or suffer to exist any liens, charges or encumbrances of any kind or
nature (“Liens”), on or with respect to any of its property or assets now owned
or hereafter acquired or any interest therein or any income or profits
therefrom. “Permitted Lien” means the individual and collective reference to the
following: (a) Liens for taxes, assessments and other governmental charges or
levies not yet due or Liens for taxes, assessments and other governmental
charges or levies being contested in good faith and by appropriate proceedings
for which adequate reserves (in the good faith judgment of the management of the
Borrower) have been established in accordance with GAAP; or (b) Liens imposed by
law which were incurred in the ordinary course of the Borrower’s business, such
as carriers’, warehousemen’s and mechanics’ Liens, statutory landlords’ Liens,
and other similar Liens arising in the ordinary course of the Borrower’s
business, and which (x) do not individually or in the aggregate materially
detract from the value of such property or assets or materially impair the use
thereof in the operation of the business of the Borrower and its consolidated
subsidiaries or (y) are being contested in good faith by appropriate
proceedings, which proceedings have the effect of preventing for the foreseeable
future the forfeiture or sale of the property or asset subject to such Lien.

 

(c)    other than to effect stock splits, reverse stock splits or changes in the
authorized number of shares, amend its charter documents, including, without
limitation, its certificate of incorporation and bylaws, in any manner that
materially and adversely affects any rights of the Holder;

 

(d)   repay, repurchase or offer to repay, repurchase or otherwise acquire more
than a de minimis number of shares of its Common Stock or Common Stock
equivalents except pursuant to written agreements with employees, directors,
officers or consultants providing for a right or repurchase at the original
purchase price of such securities upon cessation of service, cessation of
vesting, employment termination or similar events;

 

(e)    other than Permitted Indebtedness, repay, repurchase or offer to repay,
repurchase or otherwise acquire any indebtedness, other than the Debentures if
on a pro-rata basis, other than (x) regularly scheduled principal and interest
payments as such terms are in effect as of the Issue Date, provided that such
payments shall not be permitted if, at such time, or after giving effect to such
payment, any Event of Default exist or occur, (y) Permitted Indebtedness, and
(z) ordinary trade debt incurred in the ordinary course of business.

 



 10 

 

 

(f)    pay cash dividends or cash distributions on any equity securities of the
Borrower;

 

(g)   sell, lease or otherwise dispose of any portion of its assets outside the
ordinary course of business, other than de minimis sales, unless Borrower offers
to prepay the full amount owed under the Debentures in connection with the
closing of any such sale, lease or disposition transaction;

 

(h)   lend money, give credit or make advances to any person, firm, joint
venture or corporation, including, without limitation, officers, directors,
employees, subsidiaries and Affiliates of the Borrower, except loans, credits or
advances (a) in existence or committed on the date hereof and which the Borrower
has informed Holder in writing prior to the date hereof, (b) made in the
ordinary course of business or (c) not in excess of $10,000;

 

(i)     enter into any transaction with any Affiliate of the Borrower which
would be required to be disclosed in any public filing with the Securities and
Exchange Commission, unless such transaction is made on an arm’s-length basis
and, if required under Borrower’s governance policies to be approved by the
Board of Directors or a committee thereof, is expressly approved by a majority
of the disinterested directors of the Borrower (even if less than a quorum
otherwise required for board approval); or

 

(j)     enter into any agreement with respect to any of the foregoing.

 

2.2              Affirmative Covenants.

 

(a)     Use of Proceeds. Borrower hereby covenants and agrees that, upon the
closing of this Debenture, it shall immediately make the following expenditures:

 

Balance of the Audit fees due to MaloneBailey LLP $ 4,000 RBSM LLP Outstanding
Work Product Fees $ 7,500 RBSM LLP 10Q Audit fees $ 6,000 Bottom Line for April
2016 $ 3,000 Sichenzia Ross Friedman Ference LLP legal Fees (April 2016 monthly
fees) $ 5,000 EDGAR Fees $ 1,500 Filing/Transfer Agent Fees $ 1,700

 



 11 

 

 

Article III. EVENTS OF DEFAULT

 

If any of the following events of default (each, an “Event of Default”) shall
occur:

 

3.1              Failure to Pay Principal or Interest. Any default in the
payment of the principal of, interest on or other charges in respect of this
Debenture, free of any claim of subordination, as and when the same shall become
due and payable whether upon the Maturity Date or by acceleration or otherwise,
if Borrower does not pay in full the amount that is due and payable within three
(3) Business Days after delivery of a notice of demand therefor from Holder.

 

3.2              Conversion and the Shares. The Borrower fails to issue shares
of Common Stock to the Holder (or announces or threatens in writing that it will
not honor its obligation to do so) upon exercise by the Holder of the conversion
rights of the Holder in accordance with the terms of this Debenture, fails to
transfer or cause its transfer agent to transfer (issue) (electronically or in
certificated form) any certificate for shares of Common Stock issued to the
Holder upon conversion of or otherwise pursuant to this Debenture as and when
required by this Debenture, the Borrower directs its transfer agent not to
transfer or delays, impairs, and/or hinders its transfer agent in transferring
(or issuing) (electronically or in certificated form) any certificate for shares
of Common Stock to be issued to the Holder upon conversion of or otherwise
pursuant to this Debenture as and when required by this Debenture, or fails to
remove (or directs its transfer agent not to remove or impairs, delays, and/or
hinders its transfer agent from removing) any restrictive legend (or to withdraw
any stop transfer instructions in respect thereof) on any certificate for any
shares of Common Stock issued to the Holder upon conversion of or otherwise
pursuant to this Debenture as and when required by this Debenture (or makes any
written announcement, statement or threat that it does not intend to honor the
obligations described in this paragraph) and any such failure shall continue
uncured (or any written announcement, statement or threat not to honor its
obligations shall not be rescinded in writing) for three (3) Business Days after
the Holder shall have delivered a Notice of Conversion. It is an obligation of
the Borrower to remain current in its obligations to its transfer agent. It
shall be an event of default of this Debenture, if a conversion of this
Debenture is delayed, hindered or frustrated beyond the periods of time provided
for in this Debenture, due to a balance owed by the Borrower to its transfer
agent. If at the option of the Holder, the Holder advances any funds to the
Borrower’s transfer agent in order to process a conversion, such advanced funds
shall be paid by the Borrower to the Holder within forty eight (48) hours of a
demand from the Holder.

 

3.3              Breach of Covenants. The Borrower breaches any material
covenant or other material term or condition contained in this Debenture, and
such breach continues for a period of five (5) days after written notice thereof
to the Borrower from the Holder.

 

3.4              Breach of Representations and Warranties. Any representation or
warranty of the Borrower made herein shall be false or misleading in any
material respect when made and the breach of which has (or with the passage of
time will have) a material adverse effect on the rights of the Holder with
respect to this Debenture.

 



 12 

 

 

3.5              Bankruptcy, Receiver or Trustee. The Borrower or any subsidiary
of the Borrower shall commence, or there shall be commenced against the Borrower
or any subsidiary of the Borrower under any applicable bankruptcy or insolvency
laws as now or hereafter in effect or any successor thereto, or the Borrower or
any subsidiary of the Borrower commences any other proceeding under any
reorganization, arrangement, adjustment of debt, relief of debtors, dissolution,
insolvency or liquidation or similar law of any jurisdiction whether now or
hereafter in effect relating to the Borrower or any subsidiary of the Borrower
or there is commenced against the Borrower or any subsidiary of the Borrower any
such bankruptcy, insolvency or other proceeding which remains undismissed for a
period of 90 days; or the Borrower or any subsidiary of the Borrower is
adjudicated insolvent or bankrupt; or any order of relief or other order
approving any such case or proceeding is entered; or the Borrower or any
subsidiary of the Borrower suffers any appointment of any custodian, private or
court appointed receiver or the like for it or any substantial part of its
property which continues undischarged or unstayed for a period of 90 days; or
the Borrower or any subsidiary of the Borrower makes a general assignment for
the benefit of creditors; or the Borrower or any subsidiary of the Borrower
shall call a meeting of its creditors with a view to arranging a composition,
adjustment or restructuring of its debts; or the Borrower or any subsidiary of
the Borrower shall by any act or failure to act expressly indicate its consent
to, approval of or acquiescence in any of the foregoing; or any corporate or
other action is taken by the Borrower or any subsidiary of the Borrower for the
purpose of effecting any of the foregoing (other than actions to dismiss,
terminate or resolve any bankruptcy or similar proceeding).

 

3.6              Indebtedness Default. The Borrower or any subsidiary of the
Borrower shall default in any of its obligations under any other Debenture or
any mortgage, credit agreement or other facility, indenture agreement, factoring
agreement or other instrument under which there may be issued, or by which there
may be secured or evidenced any indebtedness for borrowed money or money due
under any long term leasing or factoring arrangement of the Borrower or any
subsidiary of the Borrower in an amount exceeding $25,000, whether such
indebtedness now exists or shall hereafter be created and such default shall
result in such indebtedness becoming or being declared due and payable prior to
the date on which it would otherwise become due and payable, in each of the
above instances where such default would have a Material Adverse Effect on the
Company’s ability to pay the Debentures on the Maturity Date.

 

3.7              Failure to Comply with the Exchange Act. The Borrower shall
fail in any material respect to comply with the reporting requirements of the
Exchange Act including but not limited to the filing of Form 8-Ks, 10-Q's and
10-K's; and/or the Borrower shall cease to be subject to the reporting
requirements of the Exchange Act.

 

3.8              Liquidation. Any dissolution, liquidation, or winding up of
Borrower or any substantial portion of its business.

 

3.9              Cessation of Operations. Any cessation by Borrower of
substantially all of its operations, provided, however, that any disclosure of
the Borrower’s ability to continue as a “going concern” shall not be an
admission that the Borrower cannot pay its debts as they become due or of a
cessation of operations.

 



 13 

 

 

3.10          Maintenance of Assets. The failure by Borrower to maintain any
material assets which would have a material adverse effect on Borrower’s ability
conduct its overall business (whether now or in the future).

 

3.11          Replacement of Transfer Agent. In the event that the Borrower
proposes to replace its transfer agent, the Borrower fails to provide, prior to
the effective date of such replacement, a fully executed Irrevocable Transfer
Agent instructions in a form attached hereto as Exhibit B (including but not
limited to the provision to irrevocably reserve shares of Common Stock in the
Reserved Amount) signed by the successor transfer agent to Borrower and the
Borrower.

 

Article IV. MISCELLANEOUS

 

4.1              Failure or Indulgence Not Waiver. No failure or delay on the
part of the Holder in the exercise of any power, right or privilege hereunder
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such power, right or privilege preclude other or further exercise thereof or
of any other right, power or privileges. All rights and remedies existing
hereunder are cumulative to, and not exclusive of, any rights or remedies
otherwise available.

 

4.2              Notices. All notices, demands, requests, consents, approvals,
and other communications required or permitted hereunder shall be in writing
and, unless otherwise specified herein, shall be (i) personally served, (ii)
deposited in the mail, registered or certified, return receipt requested,
postage prepaid, (iii) delivered by reputable air courier service with charges
prepaid, or (iv) transmitted by hand delivery, telegram, or facsimile, addressed
as set forth below or to such other address as such party shall have specified
most recently by written notice. Any notice or other communication required or
permitted to be given hereunder shall be deemed effective (a) when delivered if
delivered by hand delivery during a normal Business Day (or if not on a Business
Day then the next Business Day), (b) one Business day after delivery by
facsimile, with accurate confirmation generated by the transmitting facsimile
machine, at the address or number designated below or (c) on the second Business
Day following the date of mailing by express courier service, fully prepaid,
addressed to such address, or upon actual receipt of such mailing, whichever
shall first occur. The addresses for such communications shall be:

 

If to the Borrower, to:

 

Apptigo International, Inc.

1801 SW 3rd Avenue, Suite 402

Miami, Florida 33129

 

If to the Holder:

 

The Vantage Group Ltd.

9429 Harding Avenue, Suite 5

Surfside, Florida 33154

 



 14 

 

 

4.3              Amendments. This Debenture and any provision hereof may only be
amended by an instrument in writing signed by the Borrower and the Holder. The
term “Debenture” and all reference thereto, as used throughout this instrument,
shall mean this instrument as originally executed, or if later amended or
supplemented, then as so amended or supplemented.

 

4.4              Assignability. This Debenture shall be binding upon the
Borrower and its successors and assigns, and shall inure to be the benefit of
the Holder and its successors and assigns. Each transferee of this Debenture
must be an “accredited investor” (as defined in Rule 501(a) of the Securities
Act). Holder may transfer this Debenture provided that the transferee agrees in
writing with Borrower to be bound by the provisions of this Debenture, and that
such transfer complies with any applicable federal and state securities laws.
Notwithstanding anything in this Debenture to the contrary, this Debenture may
be pledged as collateral in connection with a bona fide margin account or other
lending arrangement, provided that the pledgee agrees in writing with Borrower
to be bound by the provisions of this Debenture, and that such pledge complies
with any applicable federal and state securities laws.

 

4.5              Cost of Collection. If default is made in the payment of this
Debenture, the Borrower shall pay the Holder hereof costs of collection,
including reasonable attorneys’ fees.

 

4.6              Governing Law. This Debenture shall be governed by and
construed in accordance with the laws of the State of New York without regard to
principles of conflicts of laws. Any action, suit, or proceeding arising out of,
based on, or in connection with this Debenture, any document relating hereto or
delivered in connection with the transactions contemplated hereby, any
statement, certificate, or other instrument delivered by or on behalf of, or
delivered to, any party hereto or thereto in connection with the transactions
contemplated hereby or thereby, any breach of this Debenture or such other
document, or the other transactions contemplated hereby or thereby may be
brought only in the state courts of the State of New York located in New York
City, or in the United States District Court for the Southern District of New
York and each party covenants and agrees not to assert, by way of motion, as a
defense, or otherwise, in any such action, suit, or proceeding, any claim that
it is not subject personally to the jurisdiction of such court if it has been
duly served with process, that its property is exempt or immune from attachment
or execution, that the action, suit, or proceeding is brought in an inconvenient
forum, that the venue of the action, suit, or proceeding is improper, or that
this Debenture or the subject matter hereof may not be enforced in or by such
court. In the event that any provision of this Debenture or any other agreement
delivered in connection herewith is invalid or unenforceable under any
applicable statute or rule of law, then such provision shall be deemed
inoperative to the extent that it may conflict therewith and shall be deemed
modified to conform with such statute or rule of law. Any such provision which
may prove invalid or unenforceable under any law shall not affect the validity
or enforceability of any other provision of any agreement. Each party hereby
irrevocably waives personal service of process and consents to process being
served in any suit, action or proceeding in connection with this Debenture by
mailing a copy thereof via registered or certified mail or overnight delivery
(with evidence of delivery) to such party at the address sin effect for notice
under this Debenture and agrees that such service shall constitute good and
sufficient service of process and notice thereof. Nothing contained herein shall
be deemed to limit in any way any right to serve process in any other manner
permitted by law. The Company and the Holder waive trial by Jury. The prevailing
party in any dispute under this Debenture shall be entitled to recover from the
other party its reasonable attorney’s fees and costs.

 



 15 

 

 

4.7              Certain Amounts. Whenever pursuant to this Debenture the
Borrower is required to pay an amount in excess of the outstanding principal
amount (or the portion thereof required to be paid at that time) plus accrued
and unpaid interest plus Default Interest, the Borrower and the Holder agree
that the actual damages to the Holder from the receipt of cash payment on this
Debenture may be difficult to determine and the amount to be so paid by the
Borrower represents stipulated damages and not a penalty and is intended to
compensate the Holder in part for loss of the opportunity to convert this
Debenture and to earn a return from the sale of shares of Common Stock acquired
upon conversion of this Debenture at a price in excess of the price paid for
such shares pursuant to this Debenture. The Borrower and the Holder hereby agree
that such amount of stipulated damages is not plainly disproportionate to the
possible loss to the Holder from the receipt of a cash payment without the
opportunity to convert this Debenture into shares of Common Stock.

 

4.8              Notice of Corporate Events. Except as otherwise provided below,
the Holder of this Debenture shall have no rights as a Holder of Common Stock
unless and only to the extent that it converts this Debenture into Common Stock.
The Borrower shall provide the Holder with prior notification of any meeting of
the Borrower’s shareholders (and copies of proxy materials and other information
sent to shareholders). In the event of any taking by the Borrower of a record of
its shareholders for the purpose of determining shareholders who are entitled to
receive payment of any dividend or other distribution, any right to subscribe
for, purchase or otherwise acquire (including by way of merger, consolidation,
reclassification or recapitalization) any share of any class or any other
securities or property, or to receive any other right, or for the purpose of
determining shareholders who are entitled to vote in connection with any
proposed sale, lease or conveyance of all or substantially all of the assets of
the Borrower or any proposed liquidation, dissolution or winding up of the
Borrower, the Borrower shall mail a notice to the Holder, at least ten (10) days
prior to the record date specified therein (or ten (10) days prior to the
consummation of the transaction or event, whichever is earlier), of the date on
which any such record is to be taken for the purpose of such dividend,
distribution, right or other event, and a brief statement regarding the amount
and character of such dividend, distribution, right or other event to the extent
known at such time.

 

4.9              Remedies. The Borrower acknowledges that a breach by it of its
obligations hereunder will cause irreparable harm to the Holder, by vitiating
the intent and purpose of the transaction contemplated hereby. Accordingly, the
Borrower acknowledges that the remedy at law for a breach of its obligations
under this Debenture will be inadequate and agrees, in the event of a breach or
threatened breach by the Borrower of the provisions of this Debenture, that the
Holder shall be entitled, in addition to all other available remedies at law or
in equity, and in addition to the penalties assessable herein, to an injunction
or injunctions restraining, preventing or curing any breach of this Debenture
and to enforce specifically the terms and provisions thereof, without the
necessity of showing economic loss and without any bond or other security being
required.

 



 16 

 

 

4.10          Severability. If any provision of this Debenture is invalid,
illegal or unenforceable, the balance of this Debenture shall remain in effect,
and if any provision is inapplicable to any person or circumstance, it shall
nevertheless remain applicable to all other persons and circumstances. If it
shall be found that any interest or other amount deemed interest due hereunder
shall violate applicable laws governing usury, the applicable rate of interest
due hereunder shall automatically be lowered to equal the maximum permitted rate
of interest. The Borrower covenants (to the extent that it may lawfully do so)
that it shall not at any time insist upon, plead, or in any manner whatsoever
claim or take the benefit or advantage of, any stay, extension or usury law or
other law which would prohibit or forgive the Borrower from paying all or any
portion of the principal of or interest on this Debenture as contemplated
herein, wherever enacted, now or at any time hereafter in force, or which may
affect the covenants or the performance of this indenture, and the Borrower (to
the extent it may lawfully do so) hereby expressly waives all benefits or
advantage of any such law, and covenants that it will not, by resort to any such
law, hinder, delay or impeded the execution of any power herein granted to the
Holder, but will suffer and permit the execution of every such as though no such
law has been enacted.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[SIGNATURE PAGES FOLLOW]

 



 17 

 

 

IN WITNESS WHEREOF, Borrower has caused this Debenture to be signed in its name
by its duly authorized officer this April 14, 2016.

 

APPTIGO INTERNATIONAL, INC.

 

 

 

By: _______________________________

David Steinberg

President

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 18 

 

 

EXHIBIT A

 

CONVERSION NOTICE

 

(To be executed by the Holder in order to convert the Debenture)

 

TO:

 

The undersigned hereby irrevocably elects to convert $________ of the principal
amount of Debenture No. ___________ into Shares of Common Stock of APPTIGO
INTERNATIONAL, INC., according to the conditions stated therein, as of the
Conversion Date written below.

 

Conversion Date: ___________________________________ Amount to be converted:
$__________________________________ Conversion Price:
$__________________________________ Number of shares of Common Stock to be
issued: ___________________________________

Amount of Note Unconverted:

$__________________________________   ___________________________________    
Please issue the shares of Common Stock in the following name and to the
following address:     Issue to:

 

 

 

 

 

Authorized Signature: ___________________________________ Name:
___________________________________ Title: ___________________________________
Broker DTC Participant Code: ___________________________________ Account Number:
___________________________________

 



 19 

 

 

EXHIBIT B

 

April 14, 2016

 

Interwest Transfer Company, Inc.

1981 Murray Holladay Road, Suite 100
Salt Lake City, UT 84117

Re: Irrevocable Transfer Agent Instructions

 

Ladies and Gentlemen:

 

On April 14, 2016 APPTIGO INTERNATIONAL, Inc., a Nevada corporation (the
“Company”) executed an 10% Convertible Debenture in the amount of $30,000 (the
“Note”) with The Vantage Group Ltd. (the “Investor”).

 

You are hereby irrevocably authorized and instructed to reserve a sufficient
number of shares of common stock (“Common Stock”) of the Company for issuance
upon full conversion of the Note in accordance with the terms thereof. The
amount of Common Stock so reserved may be increased, from time to time, by
written instructions of the Company and the Investor and will be automatically
adjusted to reflect any forward or reverse stock splits. Once the reserve shares
have been issued Interwest Transfer Company, Inc. (“Transfer Agent”) shall have
no further duty or obligation to issue shares until the reserve has been
increased by the Company and the Investor. You are hereby further irrevocably
authorized and directed to issue the shares of Common Stock so reserved upon
your receipt from the Investor of a notice of conversion (“Notice of
Conversion”) executed by the Investor in accordance with the terms of the Notice
of Conversion without any further actions of the Company. You shall have no duty
or obligation to confirm the accuracy or the information set forth on the Notice
of Conversion. Once the Company repays the principal, plus interest, plus
default interest (if any) of any of the Note at the maturity date, upon written
(e-mail being acceptable) confirmation by the Investor or Investor Counsel as
well as the Company, you shall have no further obligation to maintain a reserve
on behalf of the Investor or to issue any share of Common Stock to the Investor
under the terms of that Note. Upon the request of the Investor, you shall
provide the outstanding number of shares of the Company.

 

The Company must be participating in the Depository Trust Company (“DTC”) Fast
Automated Securities Transfer (“FAST”) program in order for the shares to be
delivered electronically. The shares to be issued are to be registered in the
names of the registered holder of the securities submitted for conversion or
exercise.

 

The Company affirms that it has appropriately resolved to issue all required
Common Stock to the investor and hereby requests that your firm act immediately,
without delay and without the need for any action or confirmation by the Company
with respect to the issuance of Common Stock pursuant to any Conversion Notices
received from the Investor.

 

The Company and the Investor intend that these instructions require the
placement of a restrictive legend on all applicable share certificates unless
the requirements listed below are met and the Investor provides the Transfer
agent with an acceptable legal opinion stating that share certificates can be
issued without a legend. So long as you have previously received confirmation
from the Company (or Investor counsel) that the shares have been registered
under the 1933 Act or otherwise may be sold pursuant to Rule 144 without any
restriction and the number of shares to be issued are less than 9.9% of the
total issued and outstanding common stock of the Company, such shares should be
transferred, at the option of the holder of the Notes as specified in the Notice
of Conversion, either (i) electronically by crediting the account of a Prime
Broker with the Depository Trust Company through its Deposit Withdrawal Agent
Commission system if the Company is a participant or (ii) in certificated form
without any legend which would restrict the transfer of the shares, and you
should remove all stop-transfer instructions relating to such shares. Until such
time as you are advised by Investor counsel that the shares have been registered
under the 1933 Act or otherwise may be sold pursuant to Rule 144 without any
restriction and the number of shares to be issued are less than 9.9% of the
total issued and outstanding common stock of the Company, you are hereby
instructed to place the following legends on the certificates:

 



 20 

 



 

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED. THE SECURITIES MAY NOT BE SOLD,
TRANSFERRED OR ASSIGNED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT
FOR THE SECURITIES UNDER SAID ACT, OR AN OPINION OF INVESTOR COUNSEL IN FORM,
SUBSTANCE AND SCOPE CUSTOMARY FOR OPINIONS OF COUNSEL IN COMPARABLE
TRANSACTIONS, THAT REGISTRATION IS NOT REQUIRED OR UNLESS SOLD PURSUANT TO RULE
144 UNDER SAID ACT.

 

The legend set forth above shall be removed and you are instructed to issue a
certificate without such legend to the holder of any shares upon which it is
stamped, if: (a) such shares are registered for sale under an effective
registration statement filed under the 1933 Act or otherwise may be sold
pursuant to Rule 144 without any restriction and the number of shares to be
issued is less than 9.9% of the total issued common stock of the Company, (b)
such holder provides the Company and the transfer agent with an opinion of
counsel, in form, substance and scope customary for opinions of counsel in
comparable transactions (and satisfactory to the transfer agent), to the effect
that a public sale or transfer of such security may be made without registration
under the 1933 Act and such sale or transfer is effected or (c) such holder
provides the Company and the transfer agent with reasonable assurances that such
shares can be sold pursuant to Rule 144. Nothing herein shall be construed to
require the Transfer Agent to take any action which would violate state or
federal rules, regulations or law. If an instruction herein would require such a
violation, such instructions, but not any other term herein, shall be void and
unenforceable.

 

The Company shall indemnify and defend you and your officers, directors,
principals, partners, agents and representatives, and hold each of them harmless
from and against any and all loss, liability, damage, claim or expense
(including the reasonable fees and disbursements of its and Transfer Agent’s
attorney) incurred by or asserted against you or any of them arising out of or
in connection with the instructions set forth herein, the performance of your
duties hereunder and otherwise in respect hereof, including the costs and
expenses of defending yourself or themselves against any claim or liability
hereunder, except that the Company shall not be liable hereunder as to matters
in respect of which it is determined that you have acted with gross negligence
or in bad faith. You shall have no liability to the Company or the Investor in
respect to any action taken or any failure to act in respect of this if such
action was taken or omitted to be taken in good faith, and you shall be entitled
to rely in this regard on the advice of counsel.

 

The Company agrees that in the event that the Transfer Agent resigns as the
Company’s transfer agent, the Company shall engage a suitable replacement
transfer agent that will agree to serve as transfer agent for the Company and be
bound by the terms and conditions of these Irrevocable Instructions within five
(5) business days.

 

The Investor is intended to be a party to these instructions and are third party
beneficiaries hereof, and no amendment or modification to the instructions set
forth herein may be made without the consent of the Investor.

 

Very truly yours,

 

APPTIGO INTERNATIONAL, INC.

 

 

By: ____________________________

David Steinberg

President

 

 

 

Acknowledged and Agreed:

 

INTERWEST TRANSFER COMPANY, INC.

 

By: ____________________________

 

Title: ___________________________

 



 21 

 



